Citation Nr: 1242235	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  10-13 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date prior to June 1, 2009, for additional compensation for dependent child "M." based upon school attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from March 1973 through December 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Roanoke, Virginia.  


FINDINGS OF FACT

1.  The Veteran was initially informed that his dependent daughter, M., was added for benefits purposes by letter dated in October 2003.  In subsequent notices received in July 2004 and May 2005, the Veteran was informed that M's benefits would terminate when she turned 18. 

2.  On May 5, 2009, VA received a Request for Approval of School Attendance, VA FORM 21-674, in which the Veteran indicated that M. had started attending George Mason University August 22, 2007. 


CONCLUSION OF LAW

The criteria for an earlier effective date for additional compensation for dependent child M., based upon school attendance, have not been met.  38 U.S.C.A. §§ 1115, 5107(b), 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.31, 3.102, 3.667 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Where a Veteran is entitled to compensation based on a disability or disabilities evaluated at 30 percent or greater, an additional amount of compensation may be payable or a spouse, child, and/or dependent parent.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2). 

Compensation may be paid from a child's 18th birthday based upon school attendance if the child was at that time pursuing a course of instruction at an approved educational institution and a claim for such benefits is filed within one year from the child's 18th birthday.  38 C.F.R. § 3.667(a)(1) (2011).  Compensation based upon a course of instruction at an approved educational institution which was begun after a child's 18th birthday may be paid from the commencement of the course of study if a claim is filed within one year from that date.  38 C.F.R. § 3.667(a)(2) (2011). 

The provisions of 38 C.F.R. § 3.400 stipulate that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase, will be the date of receipt of the claim or the date entitlement arose, whichever is later.  In the case of direct service connection, the effective date of an award is the day following separation from active service or date entitlement arose if a claim is received within 1 year after separation from service; otherwise, the date of receipt of claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2) (2011). 

Regardless of the statutes and regulations governing effective dates, payment of additional compensation for a dependent may not be made for any period prior to the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the appellant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran therefore prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id. 

The Veteran does not contend that his claim for additional allowance for school attendance for a dependent child over the age of eighteen was timely filed (within one year of M.'s eighteenth birthday).  In an April 2009 letter, received in May 2009, the Veteran indicated that prior to his daughter's 18th birthday, which resulted in the termination of her dependent status, he never received VA Form 21-674- Request for Approval of School Attendance.  He noted that had he received the form she would have never been removed from his VA benefit entitlement since she had been continuously enrolled in school after she turned 18.  She graduated from High School and enrolled at George Mason University thereafter.  

The Veteran asserts that because he did not receive notice that he was required to submit a VA Form 21-674c, he is entitled to payments for the time that M. was in high school, and subsequently in college, after turning eighteen. 

The Board notes that in an October 2003 rating decision, the RO granted service connection for several disabilities.  In the notification letter accompanying that decision, the Veteran was expressly informed that his award included an additional amount for his spouse and his children.  In a July 2004 letter accompanying a July 2004 rating determination, the Veteran was informed that his award would be reduced when M. turned 18 in March 2007.

Simply stated, the Veteran did receive notice.   

In a May 2005 letter accompanying a May 2005 rating determination, the Veteran was again notified that his award would be reduced when M. turned 18 in March 2007 and would then be removed from the award.  The letter informed him that his payment included an additional amount for his spouse and children and instructed him to "Let us know right away if there is any change in the status of your dependents."  The letter further informed the Veteran that there was enclosed a VA Form 21-8764, "Disability Compensation Award Attachment-Important Information," which "explains certain factors concerning your benefits." 

A VA Form 21-8764 informs that "Veterans having a 30% or more service-connected evaluation may be entitled to additional compensation for a spouse, dependent parents, unmarried children under 18 (or under 23 if attending an approved school) or a child who became permanently incapable of self-support because of mental or physical defect prior to age 18."  A VA Form 21-8764 also contains a section titled "What conditions affect right to payments?," which advised "If you have a disability rating of 30% or more, you must promptly advise us of any change in the status of your dependents."  At the end of VA Form 21-8764 is a notice advising "Important - Please notify VA immediately if there is a change in any condition affecting your right to continued payments." 

The above record demonstrates that the Veteran received adequate notice that his benefits would be reduced on M.'s eighteenth birthday, and that he needed to take further action to have the additional benefits continued.  See 38 C.F.R.   § 3.103(b)(3)(i).

The provisions of 38 C.F.R. § 3.667 expressly require that a claim for compensation from a child's eighteenth birthday based upon school attendance must be filed within one year from the child's eighteenth birthday.  The Veteran acknowledges that he did not timely file a claim, and the Board finds that there is nothing in the claims file that may reasonably be construed as alerting the RO that they should have contacted the Veteran to request updated dependency information after M. turned eighteen in March 2007.  Furthermore, the Veteran has not identified any legal authority, and the Board finds no other basis, to conclude that the RO was obligated to contact him thereafter to request updated dependency information.  VA does not have a duty to "seek out potential beneficiaries" and notify them that they may be entitled to benefits.  Wells v. Principi, 3 Vet. App. 307, 309 (1992).  Therefore, there is no fault on the part of the RO in not forwarding the Veteran any requisite claims forms after the May 2005 notice.  See 38 C.F.R. § 3.155; see also Kessel v. West, 13 Vet. App. 9 (1999).

In other words, the record contains no informal claim for additional dependents benefits until May 2009, which was more than one year after the eighteenth birthday of M. in March 2007.  Importantly, although VA has a duty to assist, that duty is not a one-way street and does not provide for the Veteran to have remained in a passive role.  See Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  Thus, there is no merit to the Veteran's argument that he did not receive appropriate advance notification of the change in M's dependency status. 

The Board is without authority to grant benefits merely because it might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

It is the Veteran's responsibility to report the status of his dependents promptly and accurately.  VA was under no legal or statutory duty to investigate the matter further in light of the information not provided by the Veteran himself.  In this case, although the Veteran's dependent child M. was pursuing a course of instruction at the time of her 18th birthday, VA did not receive a claim based upon her school attendance within 1 year of her 18th birthday.  Therefore, entitlement to benefits cannot be established prior to the date of receipt of the claim.  In this case, that date is May 9, 2005.  Thus, M. was added to the Veteran's award as a school child, effective June 1, 2009, the first of the month following receipt of the May 2009 claim for approval of school attendance.  Accordingly, there is no basis for the award of retroactive benefits based on the claimed dependency for M. from the date of her eighteenth birthday until June 1, 2009.  The law is dispositive of the outcome of this case.  As a matter of law, there is no entitlement to a retroactive award of dependency allowance for the Veteran's daughter M., and the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA generally has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A; 38 C.F.R. §§ 3.4(b)(2), 3.159, 3.326(a). 

With respect to earlier effective date claims in a case such as this, however, the United States Court of Appeals for Veterans Claims has held that VA's duties to notify and assist are not applicable because the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129 (2002); Livesay v. Principi, 15 Vet App 165 (2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000); see also Sabonis v. Brown, 6 Vet. App. 426 (1994).  No discussion regarding these duties thus is necessary.


ORDER

Entitlement to an effective date prior to June 1, 2009, for additional compensation for dependent child M., based upon school attendance, is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


